Bausman, J.
(dissenting) — That the Canadian Pacific company had property within this state subject to taxation is plain, for if it did not operate the cars it at least owned them, and had they been destroyed by a mob it would undoubtedly have invoked recompense from our local authorities. Taxes are tribute exacted for protection bestowed.
But it does not follow because these cars could have been ■taxed that they have been properly taxed. They were railway property and, being such, could be taxed only in the way prescribed by statute, which, in my opinion, has not been done in the present instance. Since this railway’s property is “partly within and partly without the state,” the statute plainly commands the taxing authorities to proportion the volume of property within Washington to what was outside *47of it. The quoted end of 3 Rem. & Bal. Code, § 9152, was not, in my opinion, intended to let the board ignore, in assessing rolling stock, the distinction between within-state and interstate railways. For that clause there were other uses, such as the date and manner of enforcing the taxes unpaid. The authority of the board rested only in the statute. It cannot be even said that, upon my view, the legislature left these cars open to escape taxation. Not only could they have been assessed on the interstate basis to the Canadian Pacific company, but if there was any doubt about that they could, under the plain law, have been assessed to the company that was manifestly operating them, the Northern Pacific railway company.
I therefore dissent.